Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 6/21/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 3-11 and 13.

	Election/Restrictions
Election was made without traverse in the reply filed on 6/21/2022.  Applicant has elected Group I, corresponding to 1-13. Invention Group II, corresponding to claims 14-20, is withdrawn from further consideration. The examiner acknowledges the applicant’s cancellation of claims 1-2, 12, and 14-20.

Allowable Subject Matter

Claims 3-11 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 3, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming a contact-level dielectric layer over the memory opening fill structure; and removing the first subset of the metal atoms after the first anneal process by etching a via cavity that extends through the contact-level dielectric layer down to the top end of the vertical semiconductor channel, and by etching the first subset of the metal atoms.

Regarding Claim 5, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including the amorphous semiconductor material comprises amorphous silicon; the metal-containing layer comprises nickel, cobalt, nickel silicide or cobalt silicide; and a second subset of the metal atoms diffuses to a bottom end of the vertical semiconductor channel during the first anneal process and forms a residual metal region.

Regarding Claim 9, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming at least one source-level semiconductor layer over the substrate, wherein: the at least one source-level semiconductor layer is formed below or above the source-level sacrificial layer; the alternating stack is formed over the at least one source-level semiconductor layer; the metal-containing layer is deposited on a horizontal surface of the at least one source-level semiconductor layer; and a metal-semiconductor alloy layer is formed on the at least one source-level semiconductor layer during the first anneal process.

Regarding Claim 11, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including filling the source cavity with a source contact layer, wherein: a cylindrical metal-semiconductor alloy region is formed around the vertical semiconductor channel through reaction between the metal atoms and the semiconductor material in the vertical semiconductor channel during the first anneal process; and the source contact layer is formed directly on the cylindrical metal-semiconductor alloy region.

Regarding Claim 13, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including filling the source cavity with a source contact layer; isotropically etching a cylindrical portion of the memory film after removing the source- level sacrificial layer; and thinning a cylindrical portion of the vertical semiconductor channel at a level of the source cavity, wherein the physically exposed portion of the outer surface of the vertical semiconductor channel comprises an outer sidewall of the thinned cylindrical portion of the vertical semiconductor channel.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899